— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Gallagher, J.), rendered May 18, 1984, convicting him of burglary in the second degree and petit larceny, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The evidence presented at trial was sufficient to permit the jury to find the defendant guilty beyond a reasonable doubt (see, People v Kennedy, 47 NY2d 196). The claim as to the court’s charge to the jury regarding the standard of proof in circumstantial evidence cases was not preserved for review and review is not warranted in the interest of justice. Mollen, P. J., Lazer, Mangano and Thompson, JJ., concur.